Citation Nr: 1113970	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diaphragmatic paralysis.

2.  Service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from August 1968 to August 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is currently in effect for cervical fracture residuals, incurred in service in October 1970.  The Veteran is here seeking service connection for diaphragmatic paralysis and sleep apnea as proximately due to or a result of the service-connected cervical fracture residuals.  The record contains two medical opinions from private physicians, J.R.H., D.O., and R.K.F., M.D.  Each is inconclusive as to etiology, although each physician found that a relationship was possible between the claimed conditions and the service-connected cervical injury.  Specifically, R.K.F. stated that it is "possible that a cervical injury such as this could cause phrenic nerve injury and a subsequent diaphragmatic paralysis."  J.R.H. stated that, while "I admit that there are more common reasons for diaphragmatic paralysis, the literature is replete with cases indicating that cervical spondylosis can be a neurologic cause of diaphragmatic paralysis."  

VA's duty to assist provides generally that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The RO did not obtain a VA examination and opinion in this case because it found that the Veteran did not cooperate by submitting a release to allow it to obtain private medical records pertinent to the claims, and withheld evidence (see September 2009 supplemental statement of the case).  The sources identified were St. Lukes Clinic and Millcreek Community Hospital.  The RO concluded that it could not obtain a VA opinion based on incomplete information.  Notably, the RO did not address the claims under the abandoned claim provisions of 38 C.F.R. § 3.158, but adjudicated the claims based on the evidence of record.  

However, the Veteran submitted what he identified as the complete records from St. Lukes, and he notified the RO that he had contacted Millcreek and determined that they had no records available.  Moreover, J.R.H.'s opinion was submitted on letterhead from Millcreek, and R.F.'s opinion was submitted on letterhead from St. Lukes.  These physicians presumably had first-hand knowledge of the Veteran's treatment at their respective facilities.  While it is the responsibility of veterans to cooperate with VA in the development of claims, see Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), in this case, we cannot conclude that there was a failure of cooperation.  The Veteran did not ignore the RO's request for the identified records, but responded by submitting all the records from one facility, and by confirming that there were no records at the other facility.  

The duty to obtain an examination and opinion is not contingent on the Veteran submitting specific evidence, or authorizing the RO to obtain specific evidence.  The duty is triggered by the satisfaction of the criteria spelled out above.  Here, the record contains two opinions stating that the Veteran's claimed disabilities may be related to his undisputedly service-connected cervical spine fracture residuals.  However, neither opinion is conclusive on this question.  Therefore, a VA examination with an opinion is necessary to reach a decision on the claims, and VA's duty to assist in obtaining such examination is triggered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again request that the appellant complete the appropriate release forms.  The appellant is informed that if there is a failure to cooperate, a negative inference may be drawn.

2.  Afford the Veteran a VA examination to determine the nature and etiology of his claimed sleep apnea and diaphragmatic paralysis.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that either identified disorder is related to the service-connected cervical fracture residuals.  In providing the above opinion, the examiner should specifically review and address the opinions of J.R.H., D.O. (July 10, 2008) and R.K.F., M.D. (July 7, 2008).  Please comment on R.K.F.'s suggestion that a cervical spine injury could cause a phrenic nerve injury and subsequent diaphragmatic paralysis.  In this case, is there evidence of a phrenic nerve injury?

Also, in regard to J.R.H.'s opinion that cervical spondylosis can be a neurologic cause of diaphragmatic paralysis.  Does the Veteran have cervical spondylosis resulting from his injury?

The examiner should also comment on the approximate date of onset of the diaphragmatic paralysis and sleep apnea, if that can be determined from the treatment records.  

The supporting rationale for all opinions expressed should be provided, as this will assist the Board in understanding and evaluating the opinion.

3.  The AOJ should comply with 38 C.F.R. § 3.655.

4.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


